                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
    Case No.     2:19-cv-04499-ODW (SK)                                          Date     June 6, 2019
    Title        Jason Simpson v. Joseph L. Moss, Warden


    Present: The Honorable         Steve Kim, U.S. Magistrate Judge
                    Cheryl Wynn                                                         n/a
                    Deputy Clerk                                          Court Smart / Recorder

            Attorneys Present for Petitioner:                        Attorneys Present for Respondent:
                     None present                                                 None present


    Proceedings:           (IN CHAMBERS) ORDER TO SHOW CAUSE

       On June 5, 2019, Petitioner filed a petition for writ of habeas corpus under 28 U.S.C.
§ 2254, challenging his 2012 conviction for rape. (Pet., ECF 1). Petitioner claims ineffective
assistance of appellate counsel, false testimony, juror misconduct, impartiality of the trial court
judge, and cumulative error. (Id. at 6-8). However, on the face of the Petition, it “plainly
appears” that Petitioner “is not entitled to relief in the district court” for at least three reasons.
Rule 4 of Rules Governing Section 2254 Cases; see also L.R. 72-3.2 (Summary Dismissal of
Habeas Corpus Petition).

        First, the Petition is untimely by over two years. 1 On direct appeal, the California
Supreme Court denied review in April 2015. (Cal. S. Ct. No. S224863). Because Petitioner did
not file a petition for writ of certiorari to the U.S. Supreme Court, his conviction became final
90 days later in July 2015. (Pet. at 6). See 28 U.S.C. § 2101. From that date, Petitioner had
one year–by no later than July 2016–in which to file a timely federal petition. See 28 U.S.C.
§ 2244(d)(1)(A). No statutory tolling appears available because Petitioner did not file his first
state habeas petition until September 2018, after the statute of limitations had expired. (Cal.
Ct. App. No. B292636). See Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir. 2003). Nor
did Petitioner’s prior federal petition filed in June 2015 toll the limitations period. (C.D. Cal.
No. 2:15-cv-04921). See Duncan v. Walker, 533 U.S. 167, 181 (2001). Unless Petitioner can
demonstrate that he is entitled to equitable tolling, the Petition is facially untimely.

       Second, the Petition is procedurally defaulted. “Federal courts will not review a
question of federal law decided by a state court if that court explicitly invokes a state
procedural bar as the basis for its decision, and that procedural bar constitutes an independent
and adequate ground.” Hurtado v. Kirkland, 281 Fed. App’x 724, 725 (9th Cir. 2008). Here,
Petitioner sought post-conviction relief for his claims in California Supreme Court. (Cal. S. Ct.
No. S253009). But that petition was denied with a citation to In re Robbins, 18 Cal. 4th 770,
780 (1998), on the ground that the petition was untimely. Untimeliness is an independent and

1The Court takes judicial notice of the public records of Petitioner’s direct appeals, state habeas petitions, and
prior federal habeas petition. See Smith v. Duncan, 297 F.3d 809, 815 (9th Cir. 2002).

CV-90 (10/08)                                 CIVIL MINUTES - GENERAL                                         Page 1 of 2
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case No.       2:19-cv-04499-ODW (SK)                            Date    June 6, 2019
 Title          Jason Simpson v. Joseph L. Moss, Warden

adequate ground that bars federal habeas relief. See Walker v. Martin, 562 U.S. 307, 321
(2011). The only way to overcome procedural default is by demonstrating “cause” and
“prejudice,” or by showing a “miscarriage of justice” based on actual innocence. See Murray v.
Carrier, 477 U.S. 478, 485, 495 (1986). Nothing on the face of the Petition suggests that
Petitioner can meet those exacting standards. Thus, the Petition is facially barred by
procedural default.

       Finally, the Petition is impermissibly second or successive. When a petition under
§ 2254 has been denied on the merits, any later petition attacking the same conviction is
considered second or successive. See McNabb v. Yates, 576 F.3d 1028, 1029 (9th Cir. 2009).
Petitioner’s first federal petition in 2015 was denied by this Court on the merits in 2017 (C.D.
Cal. No. 2:15-cv-04921), after which the Ninth Circuit denied a certificate of appealability in
2018. (9th Cir. No. 17-56594). Before filing a second or successive petition in federal district
court, Petitioner must first obtain authorization from the appropriate U.S. Court of Appeals.
See 28 U.S.C. § 2244(b)(3)(A). Petitioner presents no evidence—and the Court has found
none—that he has obtained this authorization from the Ninth Circuit. Thus, this Court cannot
entertain the successive petition.

       THEREFORE, Petitioner is ORDERED TO SHOW CAUSE on or before July 8,
2019 why this action should not be dismissed as untimely, procedurally defaulted, and/or
impermissibly second and successive. If Petitioner no longer wishes to pursue this
action, he may voluntarily dismiss the action under Federal Rule of Civil
Procedure 41(a) by filing a “Notice of Voluntary Dismissal.” The Clerk is directed to
provide Petitioner with a Notice of Voluntary Dismissal Form CV-9. If Petitioner does not
file a notice of voluntary dismissal or timely response to this Order to Show
Cause, the Court may also recommend involuntary dismissal of the Petition for
failure to prosecute and/or obey court orders. See Fed. R. Civ. P 41(b); L.R. 41-1.



Attachment: CV-09




CV-90 (10/08)                         CIVIL MINUTES - GENERAL                             Page 2 of 2
